IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,142-01


                   EX PARTE MARCUS LAMANS EDWARDS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. W16-60750-L(A)
                      IN THE CRIMINAL DISTRICT COURT NO. 5
                               OF DALLAS COUNTY


        Per curiam.

                                             ORDER

        Applicant pleaded guilty and true to assault and was sentenced to three years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that his plea of true was involuntary because trial

counsel did not ensure that he was credited with time credits that were allegedly part of the plea

agreement. Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474
U.S. 52 (1985); Ex parte Moody, 991 S.W.2d 856, 857–58 (Tex. Crim. App. 1999). The trial court

has made findings of fact concluding that Applicant is not entitled to the time credits. However,
                                                                                                       2

these findings do not address how counsel advised Applicant and to what extent, if any, Applicant’s

decision to plead true depended on counsel’s advice about time credits. Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the

trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make supplemental findings of fact and conclusions of law as to how

trial counsel advised Applicant, whether trial counsel’s performance was deficient, and whether

Applicant would have insisted on a contested hearing but for counsel’s alleged deficient

performance. The trial court shall also make supplemental findings setting forth the time Applicant

spent in a Substance Abuse Felony Punishment Facility program (SAFPF). The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                        3

Filed: March 11, 2020
Do not publish